                 Case 6:18-bk-06821-KSJ            Doc 430       Filed 11/19/20       Page 1 of 2

[jiffyord] [Bench Order +]




                                                ORDERED.
           Dated: November 17, 2020




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                   Case No. 6:18−bk−06821−KSJ
                                                                         Chapter 7

Don Karl Juravin
aka Don Adi Juravin




________Debtor*________/


                             ORDER DENYING MOTION FOR RECONSIDERATION

            THIS CASE came on for hearing on November 17, 2020 , for consideration of the Motion
         for Reconsideration (Doc. 394 ), filed by Debtor Don Juravin .

           For the reasons stated orally and recorded in open court, the Motion for Reconsideration is
         Denied .

            Movant offers no basis for reconsideration, which the Court will more fully explain in a
         supplemental memorandum opinion to be issued. However, this should not delay the transfer
         and sale of the Debtor's social media accounts as previously approved.

             The Court in its discretion may file written findings of facts and conclusions of law at a
         later date.

            Service Instructions:

            Attorney Aldo Bartolone is directed to serve a copy of this order on interested
         non−CM/ECF users and file a proof of service within three (3) days of entry of the order.
       Case 6:18-bk-06821-KSJ             Doc 430       Filed 11/19/20       Page 2 of 2

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly
by two individuals.
